United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1063
                         ___________________________

                                Juan Tomas-Antonio

                              lllllllllllllllllllllPetitioner

                                            v.

           Jefferson B. Sessions, III, Attorney General of United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: September 18, 2017
                            Filed: September 29, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

      Juan Tomas-Antonio, a Guatemalan citizen, petitions for review of a Board of
Immigration Appeals (BIA) order upholding the decision of an immigration judge (IJ)
denying voluntary departure and finding Tomas-Antonio ineligible for cancellation
of removal. We conclude that we lack jurisdiction. We cannot consider any
challenge to the IJ’s determination that Tomas-Antonio was ineligible for cancellation
of removal based on his cocaine-possession conviction because he did not challenge
this determination before the BIA. See Baltti v. Sessions, 862 F.3d 718, 722–23 (8th
Cir. 2017) (noting that this Court has jurisdiction to review the BIA’s final order of
removal only if the petitioner has exhausted all available administrative remedies and
has raised all issues before the BIA). As to the denial of voluntary departure, Tomas-
Antonio identifies no question of law or constitutional claim. See Puc-Ruiz v.
Holder, 629 F.3d 771, 782 (8th Cir. 2010) (“This Court lacks jurisdiction to review
the discretionary denial of voluntary departure . . . unless the denial raises ‘a
colorable constitutional claim or question of law.’” (citation to quoted case omitted)).
Finally, Tomas-Antonio did not complain of ineffective assistance of counsel in his
direct administrative appeal to the BIA nor did he file a motion to reopen, so we
cannot review his claim. See Lubale v. Gonzales, 484 F.3d 1078, 1081 (8th Cir.
2007) (explaining that judicial review of an ineffective-assistance claim is precluded
if it is not presented to the BIA on direct administrative appeal or in a motion to
reopen).

      We dismiss Tomas-Antonio’s petition for review for lack of jurisdiction.
                    ______________________________




                                          -2-